Exhibit 21 SUBSIDIARIES JURISDICTION OF INCORPORATION OR ORGANIZATION A&S Services Group, LLC DE A&S Kinard Logistics, LLC DE American Franchising, LLC IN American Quality, LLC IN AR Management Services, Inc. DE Bee Line, Inc. OH Buckler Logistics, Inc. PA Buckler Transport, Inc. PA Buckler Distribution Center PA Celadon E-Commerce, Inc. DE Celadon Mexicana, S.A. de C.V. Mexico Celadon Trucking Service, Inc. NJ Celadon Logistics Services, Inc. DE Celadon Canada, Inc. Ontario, Canada Celadon Canada Holdings, Limited Ontario, Canada Celadon International Corp. DE Celadon Realty, LLC DE Distribution, Inc., dba FTL, Inc. OR Eagle Logistics Services Inc. IN Home Management Pros, LLC IN Leasing Servicios, S.A. de C.V. Mexico Prosair Technologies, LLC (Freight Rover) IN Quality Business Services, LLC IN Quality Companies LLC IN Quality Drivers, LLC IN Quality Equipment Leasing, LLC DE Quality Insurance LLC IN Servicios Corporativos Jaguar, S.C. Mexico Servicios de Transportacion Jaguar, S.A. de C.V. Mexico Taylor Express, Inc. NC Transportation Services Insurance Company, Inc. VT Rock Leasing, Inc. IN Hyndman Transport (1972) Limited Ontario, Canada TCI Logistics, Inc. NC Osborn Transportation, Inc. AL Stinger Logistics, Inc. OH Strategic Leasing, Inc. OH Vorbas, LLC IN Back to Form 10-K
